Case 1:20-cv-07163-LAK Document 8 Filed 09/09/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

sew we eee ee ke ke Pe Me we we ew ee ee ee ee ee Ke ee ee ee ew Bw ew ee eB ee x
JUAN ISIDRO PERALTA VARGAS,

Plaintiff(s),

-against- 20-cv-7163 (LAK)

BANC OF AMERICA LEASING & CAPITAL LLC,
et ano.

Defendant(s)
eee ete ee ee ee eee ee ee ee ee ee eB eee wee ee ee ee ee XK

LEwIs A. KAPLAN, District Judge.

Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1332 and 1441. The notice of removal fails
adequately to allege the existence of subject matter jurisdiction because, perhaps among other things, it fails
adequately to allege:

The citizenship of one or more natural persons. See, e.g., Sun Printing & Publishing
Ass ‘nv. Edwards, 194 U.S. 377 (1904); Leveraged Leasing Administration Corp.v.
PacifiCorp Capital, Inc., 87 F.3d 44 (2d Cir. 1996).

vA The citizenship of one or more corporations. See 28 U.S.C. § 1332(c)(1).

oO The citizenship ofone or more partnerships. See Carden v. Arkoma Assocs., 494 U.S.
195 (1990).

o/ The citizenship of one or more limited liability companies. See Handlesman vy.
Bedford Village Green Assocs. L.P., 213 F.3d 48, 52 (2d Cir. 2000).

O The nature and citizenship of one or more business entities.
Oo The timely removal of the action from state court.

Absent the filing, on or before September 18, 2020, of an amended notice of removal
adequately alleging the existence of subject matter jurisdiction, the action will be remanded.

SO ORDERED.
Dated: September 9, 2020 f. f

Lewis A. Kaplan
United States District ‘dee.

 
